Citation Nr: 1220520	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-03 412A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from March 1977 to February 1980.  He subsequently was a member of the Naval Reserve with various unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  One period of ACDUTRA apparently was from May 28, 1984, to June 8, 1984.  

This case originally came before the Board of Veterans' Appeals (Board) from appeal from a March 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the reopening of the appellant's claim of entitlement to service connection for left knee injury residuals and his claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

In July 2008, a Board videoconference hearing was held between the appellant at the St. Petersburg, Florida RO and the Board in Washington, DC before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  Thereafter the Board remanded the case for additional development in August 2009.  After accomplishing some additional development, the RO continued to deny the appellant's claims, and returned the case to the Board.

The Board subsequently reopened the appellant's left knee claim in a decision issued in September 2010, and again remanded the case.  After accomplishing some additional development, the RO continued to deny each one of the appellant's two claims, and returned the case to the Board.  In November of 2011, the Board requested a Veterans Health Administration (VHA) medical expert opinion from an orthopedic surgeon.  The requested opinion was rendered that same month.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was treated in service for a strained left knee in September 1978; that strain was acute and transitory, and resolved with no complications or sequelae.

2.  The appellant was treated in service for a left lower extremity muscle strain in February 1979; the muscle strain was acute and transitory, and resolved with no complications or sequelae.

3.  The appellant was treated in service for soft tissue pain in the left lower extremity in July 1979; the pain was acute and transitory, and resolved with no complications or sequelae.

4.  The appellant was treated for a left knee contusion/muscle insertion strain in May and June of 1984 during a period of ACDUTRA; the contusion/muscle insertion strain was acute and transitory, and resolved with no complications or sequelae.

5.  The appellant underwent a military orthopedic examination in March 1987; the physical examination was completely normal.

6.  The appellant was initially diagnosed with left knee arthritis in September 2004.

7.  A medical opinion as to the diagnosis and etiology of the Veteran's claimed left knee injury residuals was obtained from a physician employed by the Veterans Health Administration, and VA duly gave notice to the appellant.

8.  No chronic left knee disorder, including degenerative changes of the left knee, is shown to have been manifested in service or to a compensable degree within one year after the appellant's separation from service in February 1980.

9.  The appellant's left knee disorder is unrelated to any period of ACDUTRA or INACDUTRA.

10.  The appellant's service-connected lumbar spine disorder did not cause or aggravate his left knee disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This was provided in March 2006, August 2009, and January 2011.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted his left knee claim August 2002.  In letters sent to the Veteran in September 2002, June 2003, and January 2011, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Moreover, a medical opinion was obtained and a VHA opinion was also secured; and the appellant was afforded the opportunity to submit additional argument which he did.  The appellant was also afforded the opportunity to testify before the Board.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Additional notice addressing disability ratings and effective dates was provided to the appellant in April 2006, and January 2011.  Furthermore, the appellant's left knee claim has been readjudicated - most recently in a July 2011 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed; VA medical opinions were issued in January 2007, and March 2011.  A VHA opinion was obtained by the Board in November 2011.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that these actions were conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The VHA physician report included etiologic opinions and demonstrated objective evaluations.

The Board finds that the VHA opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the VHA orthopedic surgeon failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO reviewed the evidence of record and issued an SSOC as directed by the September 2010 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  With respect to the possible existence of outstanding Social Security Administration (SSA) disability records and VA vocational rehabilitation records, the Veteran has testified that the SSA records pertain to his neck and back, and that his vocational rehabilitation arose out of complaints with respect to his back.  Thus, there is no indication and it has not been argued that such records would contain any relevant information with respect to the Veteran's left knee.  In summary, it therefore appears that all obtainable evidence identified by the Veteran relative to his left knee claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

The Veteran is seeking service connection for a left knee disorder characterized as the residuals of a left knee injury incurred during his military service.  In the alternative, he contends that his left knee disorder is due to or caused by his service-connected low back disability.  He testified at his July 2008 videoconference hearing that he was having the same problems with his left knee only worse and that no diagnosis of any knee problem was made during service.  The appellant reported that he was taking pain medication and that he had first sought VA treatment for his left knee in approximately 1980 or 1981.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, the Board's analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that he sought treatment for a complaint of a strained left knee in September 1978; he said that he had incurred the injury two days before while playing ball.  He stated that he was experiencing sharp pain on the medial aspect of the knee when he walked.  The clinical impression was a strained knee.  In February 1979, the appellant again complained of a sore left knee from playing basketball and indicated that he had fallen which caused the left knee to buckle.  On physical examination, he exhibited a full range of motion with slight pain.  The clinical impression was muscle strain.  Five months later, the appellant sought treatment for left knee pain.  He described the pain as a dull pain.  At that time (July 1979), the appellant also reported a previous injury resulting in a torn ligament, but no date was noted for this injury.  On physical examination there were no signs of recent trauma.  Sensory, motor and reflex testing was good.  The clinical impression was soft tissue pain.  The appellant underwent a service separation examination in February 1980; his lower extremities were found to be clinically normal on physical examination.
 
Review of the claims file reveals that the Veteran filed his original claim for compensation in February 1981, at which time he mentioned only a back disorder and he did not mention any problems with his left knee.  When he underwent VA medical examinations in March 1981 and again in July 1981, he did not complain of any knee problems and no left knee pathology was diagnosed during either one of these VA examinations.  During the March 1981 examination, the appellant additionally exhibited a normal carriage, posture and gait.  The ranges of motion for his knees were normal.  In July 1981, the appellant's gait was normal and he was able to squat all the way.  After three repetitions of this, the appellant only complained of having pain in his back.

The appellant again submitted a back knee claim in July 1984, at which time he stated that he was also claiming service connection for his left knee because he had treatment for his left knee in service.  In March 1985, the appellant wrote that he had incurred an injury to his left knee while he was on "active duty" in 1984.  In August 1985, he wrote that he was still having pain in his left knee.

The appellant was afforded a VA medical examination in February 1986; the examiner noted that the appellant walked without a limp.  On physical examination, the appellant's leg lengths were equal and there was no atrophy.  Sensory and reflex examination results were within normal limits.  The left knee was stable.  There was no patellofemoral chondritis.  There was no ligamentous laxity.  There was no fluid.  The examiner noted the presence of very mild quadriceps insufficiency on the left.  On radiographic examination, no skeletal abnormality of the left knee was demonstrated.  The examiner did not render any left knee diagnosis.

The evidence of record includes the appellant's Naval Reserve records.  An April 28, 1984, note states that the appellant was physically qualified for 14 days of ACDUTRA.  On May 28, 1984, the appellant sought medical treatment for pain in his left knee.  He reported that the knee had been hit while he was playing ball.  On physical examination, there was a deep contusion with some laxity; but the health care provider doubted that there was actual knee involvement.  A week later, the appellant again sought treatment for a complaint of left knee pain when using ladders.  The physical examination was noted to be essentially negative; there was no swelling and the joint was described as stable.  Mild crepitus was noted.  The pain was increased with flexion and the pain was localized to the medial aspect at the proximal tibia.  The clinical assessment was muscle insertion strain.  Notations in 1985 revealed that the appellant was physically qualified for entry into ACDUTRA and for release after 12 days of ACDUTRA.  A March 1987 letter from an Air Force chief of orthopedic services to the appellant's commanding officer at his Naval Reserve center states that the appellant had a history of previous knee pain and that physical examination of the appellant had been completely normal.

Review of the appellant's VA medical treatment records dated around this time reveals that the appellant sought treatment for complaints of low back pain starting in approximately April 1982.  In March 1984, he was noted to be physically active with sports and exercise.  In September 1985, the appellant reporting having occasional knee pain.  On physical examination, there was no swelling and the appellant demonstrated a full range of motion.  There was slight crepitus of the patella and some discomfort with compression of the patella.  In November 1985, the appellant reported that his back and knee pain were worse.  He stated that he had been doing more walking during the previous few weeks.  In April 1989, the appellant complained of pains in his back, knee and ankle times four to five months.  Radiographic examination of the left knee was negative.  The clinical assessment was muscle strain.  

In May 1990, the appellant reported that the onset of the pain in his bilateral knees was in 1978.  He said the pain had gotten progressively worse.  On physical examination, there was no effusion, no crepitation and no instability.  The appellant demonstrated a range of motion from zero to 140 degrees.  Radiographic examination of the knee was negative.  In August 1991, he was noted to have chronic low back pain.  The appellant reported that he worked at the Post Office and that he had been doing a lot of walking.  He did not voice any complaints about his left knee.  In October 1992, the appellant complained of low back pain and left knee pain since 1978.  He said that his knee gave away at times.  He exhibited a normal gait.  On physical examination, the appellant demonstrated a full range of motion.  There was no effusion.  The appellant had tenderness over the medial plica and the patellar tendon.  There was no evidence of fracture, dislocation or destructive or bony lesions on radiographic examination.  The knee joint spaces were well-preserved and the visualized soft tissue structures were unremarkable.  The clinical assessment was tender left medial plica and patellar tendonitis.  Inferior patellar tendonitis of the left knee at the tubercle was noted in December 1992.

The appellant underwent a VA spine examination in November 1996.  It was indicated that he worked as a letter carrier and drove a small truck for the Postal Service.  

In August 2002, the appellant submitted a request for the reopening of his left knee claim.  He was afforded a VA medical examination in March 2003; he complained of pain in his back and his knees, and various other joints.  On physical examination, the appellant did not demonstrate any reflex, sensory or motor deficits.  The examiner stated that the appellant's x-rays were normal.  

The evidence of record includes private chiropractic treatment records dated between November 2004 and February 2005.  The appellant initially complained of pains in his neck, mid-back, lower back, knee and ankle.  The treatment rendered was to the spine only, not the left knee.

Review of the appellant's VA medical treatment records dated between February 2003 and September 2009 reveals that the appellant complained of having neck problems during a neurology consultation that took place in February 2003.  He reported having been in a motor vehicle accident one-and-a-half years before.  A February 2003 treatment report indicates that the appellant complained that his knees would lock on and off.  In September 2004, he complained of having had bilateral knee pain since 1977.  He denied any swelling of the joints.  The appellant was afforded a rheumatology consultation, in August 2005, for complaints of pain in multiple joints including the bilateral knees.  The rheumatologist noted that a July 2004 orthopedic evaluation had been normal and that x-rays taken in September 2004 had indicated the presence of mild degenerative joint disease.  The rheumatologist also noted that the appellant had been released from his Postal Service job secondary to drug use.  On physical examination, the appellant had normal muscle bulk, tone and symmetry.  He did not have any abnormal movements or hyperlaxity.  There was no knee crepitus, joint instability or laxity.  Muscle strength was 5/5.  The rheumatologist rendered a clinical assessment of multiple arthralgias and stated that there was no evidence of an underlying connective tissue disease (CTD) or inflammatory arthritis by physical examination or by symptomatology.  The appellant was said to have bilateral knee pain.  In September 2009, the appellant was assessed with bilateral knee pain.

The appellant was afforded a VA medical examination in January 2007; the examiner reviewed the appellant's claims file and medical records and noted that he was service-connected for a low back disability and that his records indicated no knee abnormality from his time in the military.  The appellant reported that he had had problems with his knees and ankles for years dating back to his time in the military.  He stated that he could walk for no more than a couple of blocks before pain in his back, ankles and knees would force him to stop.  On physical examination, the appellant had 5/5 gross strength in the lower extremities, and intact sensation.  There was some mild swelling of the left knee.  There was no frank tenderness to palpation.  There was some palpable creaking and crepitus but no intrarticular locking was observed.  Lachman testing was negative and the ligament testing was noted to be normal bilaterally.  The appellant was noted to use soft braces for both knees and to exhibit a normal gait.  Radiographic testing of the left knee revealed no evidence of fracture or dislocation and the soft tissue outlines were normal.  The joint spaces were normal.  There was a small endosteal thickening involving the neck of the right fibula.  

The examiner rendered a diagnosis of arthralgias bilateral knees and stated that this was not a formal diagnosis but a complaint.  The examiner also stated that there were no x-ray findings suggestive of degenerative joint disease and that there were no obvious neurological deficits in the appellant's lower extremities.

The appellant was afforded another VA medical examination in March 2011; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that his left knee had worsened progressively since its onset.  On physical examination, the appellant's gait was normal.  There was crepitus, effusion and tenderness in the left knee.  There was no instability.  There was no meniscus abnormality or other abnormality.  The appellant demonstrated a range of motion from zero to 130 degrees.  Radiographic examination revealed no evidence of fracture or dislocation.  The joint spaces and soft tissue outlines were normal.  The examiner rendered a diagnosis of left knee strain.  The examiner opined that the appellant's left knee strain was not caused by or a result of his military service and that the left knee strain was not caused by, a result of, or aggravated by the service-connected low back disability.  The examiner based this opinion the review of the medical records, a review of the medical literature and clinical experience; the examiner concluded that, although the left knee did bother the appellant at times in service, a chronic disorder was never established and there was no evidence of a chronic problem for several years following his separation from service.  The examiner concluded that a nexus could not be made to service.  The examiner also concluded that both the medical literature and examination results did not support the contention that the appellant's left knee disorder was either caused by or aggravated by his low back condition.  Finally, the examiner noted that the appellant's complaints of multiple arthralgias on his 2005 rheumatology examination did not support a nexus between his low back disability and his current left knee pathology.  

In response to a Board opinion request, a VHA orthopedic surgeon reviewed the claims file and issued an opinion dated in November 2011.  The surgeon noted that the appellant had sustained an injury in service; that he reported having problems with his knee during service; and that he continued to have problems since service.  However, the orthopedic specialist concluded that the information contained in the appellant's medical records did not substantiate that the condition he has now is the same as what he had in service or that the present state of his left knee is the result of either his past injury or his service-connected spine condition.  The surgeon noted that the symptoms that were described by the appellant shortly after his injury could be representative of a collateral ligament sprain, a muscular strain of the quadriceps insertion, a meniscus injury or potentially a ligamentous injury.  The surgeon stated that these diagnoses were not impossible, but they were substantially less likely to have occurred because the evidence of record shows that the appellant had the capacity to be active in sports, in July 1979, after the in-service injury.  (Also, in 1984, the appellant told VA health care providers that he was physically active with sports and exercise and, in 1985, he reported that he had been doing a lot more walking.)  Furthermore, the orthopedic surgeon noted that the clinical evidence from 1992 did not indicate the existence of any ongoing problem with a left knee-joint-centered process but rather an extra-articular tendonopathy that is commonly associated with overuse.  

The orthopedic surgeon noted that the appellant had problems with knee pain over the years between 1980 and 2000 and that he still complained of left knee pain.  However, the specialist further stated that the reports about the quality and the nature of the appellant's pain did not appear to be consistent.  Furthermore, the orthopedic surgeon stated that, when as in this case, there is no history of an injury pattern that would naturally progress to arthritis (as shown on x-ray in 2004) such as a meniscus tear or ACL tear or cartilage injury, it is difficult to assert that a disabling knee condition occurred.  The orthopedic surgeon therefore concluded that the appellant's current left knee condition was not at least as likely as not to have been related to any in-service injury.

The specialist also concluded that was not at least as likely as not that the appellant's current left knee condition was caused by or aggravated by his service-connected low back disability.  The orthopedic expert stated that the assertion that the appellant's current left knee condition was associated with the spine disability was speculative in that there is no substantiating literature that attributes knee pain to a spine condition.  The specialist also noted that there was no evidence that the appellant had any systemic or inflammatory arthropathy that would affect the spine and the knees together at the same time.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on the totality of the evidence of record, the Board finds that the preponderance of the more competent and probative evidence is against a finding of a nexus between the Veteran's left knee strain and his active service, including his service-connected low back disability.  In this regard, the Board finds substantially probative the January 2008, March 2011 and November 2011 VA medical opinions undertaken specifically to address the matter on appeal.  These opinions were rendered after review of the appellant's claims file, including his service medical treatment records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Further, with respect to presumptive service connection, the evidence does not show that any left knee arthritis was manifested to a compensable degree within a year after the appellant's discharge from service in 1980.  In fact, out of all of the x-ray examinations of record of the appellant's left knee, only one (September 2004) has ever included a finding of degenerative disease and the more recent radiographic examinations have not revealed the presence of any left knee degenerative disease.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis as a result of the appellant's active service.  There is no evidence that service connection is warranted on a direct basis for any period of ACDUTRA or INACDUTRA, either.

In addition, the evidence of record does not show that it is at least as likely as not that the appellant's currently diagnosed left knee strain is causally related in any way to the service-connected low back disability.  There are three competent and probative medical opinions of record which specifically state that there is no etiologic connection between the appellant's left knee pathology and his service-connected low back disability, including by way of aggravation.  Furthermore, there is no medical opinion of record to the contrary.

The Board also notes that no clinical diagnosis for the claimed left knee disorder is of record until March 2011; prior to that time, the recurring clinical assessment was left knee (or bilateral knee) pain.  To the extent that the appellant had complaints of pain in service or in the intervening 30-odd years, without a diagnosed or identifiable underlying malady or condition, the symptom does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A service connection claim cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  There must be a current disability at some time during the appeal resulting from some condition or injury in order for service connection to be granted.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Furthermore, chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  The lack of a clinical diagnosis of any chronic left knee disorder other than pain for the appellant between service and 2011 undercuts his claim of the existence of a chronic condition.  While the appellant has contended that he experienced progressive left knee pain, the Board again notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed left knee disorder.

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed left knee disorder and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, x-ray findings are necessary for a diagnosis of degenerative joint disease or arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his claimed left knee disorder because he is not qualified to offer such opinions.

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a left knee disorder that is related to his military service.  As noted above, the Veteran's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had left knee pain while in service and now, but he does not have the expertise to state that there is a relationship between his service-connected disability and any current left knee disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the Veteran's representative, his brother and his niece.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant, his representative, his brother or his niece as to the etiology of his claimed left knee disorder, because they are not qualified to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's left knee pathology by the service-connected low back disability, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed left knee disorder currently diagnosed as a strain is not related to his active service.  While it is apparent that the appellant does suffer from pain from a left knee strain, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and his service, including any period of ACDUTRA or INACDUTRA.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorder was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The February 1980 Navy separation examination establishes that the in-service left knee and muscle strains and soft tissue pain had resolved without any complications or sequelae.  In addition, the March 1987 Air Force orthopedic examination report indicates that the 1984 deep contusion and muscle insertion strain had resolved without any complications or sequelae.  Furthermore, there was no x-ray evidence of record revealing the presence of any left knee arthritis until September 2004 -more than 20 years after the ACDUTRA injury and there is no current radiologic evidence of any such arthritis.  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a left knee disorder currently diagnosed as a strain, to include as secondary to service-connected low back disability either by causation or aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any such left knee disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's left knee disorder claim.  Because the preponderance of the evidence is against this left knee disorder service connection claim, the benefit-of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder is denied.


REMAND

A determination has been made that additional development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the RO for action as described below.

In this case, the appellant is seeking a total disability rating based on individual unemployability due to service-connected disabilities.  As reflected in Training Letter 10-07 relating to TDIU claims, VA examinations are generally undertaken in conjunction with original disability compensation claims and claims for increase in accordance with VA's statutory duty to assist a Veteran in developing his/her claim.  In such claims, if a request for a TDIU evaluation is expressly raised by the Veteran, a general medical examination is to be scheduled.  

Here, no such general medical examination has been accomplished.  While an examination for the lumbar spine was accomplished, there was no opinion addressing whether or not the appellant's service-connected disability rendered him unable to secure and maintain substantially gainful employment.  Nor did any examiner describe the appellant's combined functional impairment from his service-connected disability impacted his capacity for physical and sedentary employment versus nonservice-connected conditions.  On remand, the appellant must be afforded such a general medical examination.

In addressing a TDIU claim, it is necessary to address the severity of each service-connected disability.  The appellant is service-connected for a lumbar spine disorder.  Review of the evidence of record reveals that the appellant was last afforded a VA medical examination for his lumbar spine disability more than five years ago - in January 2007.  That VA examination did not yield any neurological findings for the lumbar spine.  The evidence of record reflects that the appellant has subsequently complained of worsening of his low back pain.  Thus, the evidence of record indicates that the Veteran's service-connected thoracolumbar spine disability may have increased in severity since the most recent VA examination in January 2007.  Therefore, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Review of the evidence of record reveals that the appellant testified, in July 2008, that he had been awarded Social Security Administration (SSA) disability benefits as a result of neck and back complaints, and the SSA records may contain pertinent information relating to the appellant's increased rating and TDIU claims.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, the RO apparently did not seek to obtain any copies of the medical records upon which the disability award and/or continuing benefits were based.  In addition, the appellant further testified that he had been in receipt of VA Vocational Rehabilitation services related to his back problems, but copies of the associated Vocational Rehabilitation records have not been included in the claims file.  These deficiencies should be rectified on remand.

While the appellant's claim is in remand status, his complete current private and VA treatment records for his service-connected disability must be obtained and associated with the claims file.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to determine the names, addresses, and dates of treatment by any physicians, hospitals or treatment centers (VA, private, or other government) who have provided him with relevant evaluation or treatment for his lumbar spine disability, since 2003, which have not already been provided.  After obtaining the appropriate signed authorizations from the appellant, the RO should contact each doctor, medical health provider, hospital, or treatment center specified by the appellant to obtain any and all medical treatment records or reports relevant to the claim on appeal.  All correspondence and medical treatment records obtained should be made a part of the claims file.

In particular, copies of any and all VA Vocational rehabilitation records must be obtained and associated with the claims file.

3.  Contact SSA to obtain official documentation of any pertinent application for benefits filed by the appellant, including the List of Exhibits associated with any SSA decision, and copies of all of the medical records upon which any decision concerning the Veteran's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current lumbosacral strain pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any low back pathology or reduced function in the low back, including any associated gait impairment.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected lumbar spine disability.  If so, each of those limitations should be set forth in detail.

The examiner should identify the objective manifestations attributable to the appellant's service-connected lumbosacral strain disability.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine should be described in detail.

The examiner should note the range of motion (in degrees) of the lumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, currently or historically, should be noted.  The examiner is further asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected lumbosacral strain disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The orthopedic examiner should state whether there is ankylosis of the thoracolumbar spine.  The examiner should indicate whether the Veteran's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, affect his normal range of motion of the thoracolumbar spine.

6.  If the orthopedic examiner identifies any neurologic dysfunction associated with the lumbar spine disability, schedule the appellant for examination by a neurologist to determine the extent and severity of all neuropathy associated with the lumbosacral strain disability.   The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of such examination would be to ascertain the current nature and extent of the appellant's neurological manifestations of the lumbar spine disability, to include identification all nerves affected by the spinal disability and to identify the degree of any functional impairment caused by any such manifestations.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnoses.

Based on the review of the record and the examination of the appellant, the neurological examiner should identify any symptoms due to disc syndrome and/or stenosis of the thoracolumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bugling and/or spinal stenosis is related to the service-connected lumbosacral strain disability.  The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the thoracolumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must also address lower extremity radiculopathy.  38 C.F.R. § 4.124a includes the criteria applicable to rating the level of disability caused by lower extremity radiculopathy.  These Diagnostic Codes distinguish the type of paralysis into two parts -- complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further divided into three categories: severe, moderate, and mild.  With these categories in mind, the examiner should classify the impairment(s) from the right and left lower extremity neuropathy, distinguishing among the categories and identifying each of the nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner is requested to explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner is asked to explain the meaning of any abnormal results that are obtained.  The examiner is also asked to explain how any abnormal figure classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician is requested to explain whether the radiculopathy affects the motor and/or sensory nerves, and which of the nerves it affects.  The examiner should explain why the clinical findings show mild, moderate, severe incomplete paralysis or complete paralysis.  The examiner is additionally requested to explain in detail what limitation of motion and function is caused by the right and left lower extremity radiculopathy.  The examiner must also specifically explain which nerves of the right and left lower extremities are affected.  The neurologist is requested to report whether the appellant suffers from any tics, pain, numbness, foot drop and muscle weakness and/or atrophy and to record the appellant's ranges of motion for each joint found to be affected by the neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees.

7.  After the above development is completed, schedule the Veteran for a general medical examination by a VA physician which comports with the dictates of Training Letter 10-07 relating to TDIU claims.  The purpose of the examination is to generate an opinion that addresses whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment.  The examiner must describe the appellant's combined functional impairment from all of his service-connected disabilities, and expressly state how that combined impairment has affected the appellant's capacity for any physical or sedentary employment.

The claims folder must reviewed by the examiner in connection with the examination.  In particular, the examiner should:

a.  Comment generally on the functional and industrial impairment caused by each of the service-connected disabilities,

b.  Determine the extent to which each impairment contributes to the Veteran's employability or unemployability, and

c.  Indicate whether the service-connected disabilities together result in the Veteran's unemployability.

8.  Then, review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion reports.  If any report does not include adequate responses to the specific opinions requested, the report(s) must be returned to the providing physician(s) for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the TDIU claim.  The re-adjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.16, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).

10.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the TDIU issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


